Exhibit 10.1

STOCKHOLDER SUPPORT AGREEMENT

THIS STOCKHOLDER SUPPORT AGREEMENT (this “Agreement”), effective as of [●],
2019, is entered into by and among Vical Incorporated, a Delaware corporation
(“Parent”) and the undersigned stockholder of the Company (as defined below)
(the “Stockholder”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Merger Agreement (as defined below).

RECITALS

WHEREAS, concurrently with this Agreement, Brickell Biotech, Inc. (the
“Company”), Parent, and Victory Subsidiary, Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), are entering into an Agreement
and Plan of Merger and Reorganization (as may be amended from time to time, the
“Merger Agreement”), which provides for the merger of the Company with and into
the Merger Sub, with the Company as the surviving corporation;

WHEREAS, the Stockholder is the record and beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act, which meaning will apply for all purposes
of this Agreement whenever the term “beneficial owner” or “beneficially own” is
used) of shares of capital stock of the Company (“Shares”) as set forth on
Schedule A hereto (the “Owned Shares”; the Owned Shares and any additional
Shares or other voting securities of the Company of which the Stockholder
acquires record or beneficial ownership after the date hereof, including,
without limitation, by purchase, gift, as a result of a stock dividend, stock
split, recapitalization, combination, reclassification, exchange, transfer or
change of such shares, or upon exercise or conversion of any securities, the
Stockholder’s “Covered Shares”);

WHEREAS, as a condition and inducement to Parent’s willingness to enter into the
Merger Agreement and to proceed with the transactions contemplated thereby,
including the Merger, Parent and the Stockholder are entering into this
Agreement; and

WHEREAS, the Stockholder acknowledges that Parent and the Company are entering
into the Merger Agreement in reliance on the representations, warranties,
covenants and other agreements of the Stockholder set forth in this Agreement
and would not enter into the Merger Agreement if the Stockholder did not enter
into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholder hereby agree as follows:

Section 1. Agreement to Vote.

(a) The Stockholder agrees that it shall at any meeting of the stockholders of
the Company (whether annual or special meeting and whether or not such meeting
is adjourned, delayed or postponed), however called, and at any adjournment or
postponement thereof, or in connection with any written consent of stockholders
of the Company, (i) when a meeting is held, appear at such meeting or otherwise
cause the Covered Shares to be counted as present thereat for the purpose of
establishing a quorum, and respond to each request by the Company for written
consent, if any, and (ii) vote (or consent), or cause to be voted at such
meeting (or validly execute and return and cause such consent to be granted with
respect to), all Covered Shares (A) (1) in favor of the Company Stockholder
Matters, (2) to acknowledge that by its approval of the Merger it is not
entitled to any appraisal rights with respect to its Covered Shares in
connection with the Merger and thereby waives any rights to receive payment of
the fair value of its capital stock under the DGCL, (3) to approve any proposal
to adjourn or postpone the meeting

 

1



--------------------------------------------------------------------------------

to a later date, if there are not sufficient votes for the adoption of the
Merger Agreement on the date on which such meeting is held and (4) in favor of
any other matters necessary to consummate the Contemplated Transactions; and
(B) against any Restricted Matters (as defined below) (together with the Company
Stockholder Matters, the “Covered Proposals”).

(b) Except as expressly set forth in this Section 1 with respect to Covered
Proposals, the Stockholder shall not be restricted from voting in favor of,
against or abstaining with respect to any other matter presented to the
stockholders of the Company.

(c) For purposes of this Agreement, “Restricted Matters” means (A) any
Acquisition Proposal and (B) any other action, proposal, transaction or
agreement that is intended or could reasonably be expected to impede, interfere
with, delay, postpone or adversely affect the timely consummation of the Merger,
or any of the other transactions contemplated by the Merger Agreement or this
Agreement, or the satisfaction of any of Parent’s, the Company’s, or Merger
Sub’s conditions under the Merger Agreement.

Section 2. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) THE STOCKHOLDER HEREBY IRREVOCABLY GRANTS TO, AND APPOINTS, PARENT AND ANY
OTHER DESIGNEE OF PARENT, ALONE OR TOGETHER, THE STOCKHOLDER’S IRREVOCABLE PROXY
AND ATTORNEY IN FACT (WITH FULL POWER OF SUBSTITUTION AND RESUBSTITUTION), FOR
AND IN THE STOCKHOLDER’S NAME, TO VOTE OR GRANT CONSENT OR APPROVAL IN RESPECT
OF THE COVERED SHARES IN ACCORDANCE WITH SECTION 1 AT ANY MEETING OF THE
COMPANY’S STOCKHOLDERS OR AT ANY ADJOURNMENT THEREOF OR IN ANY OTHER
CIRCUMSTANCES UPON WHICH THEIR VOTE, CONSENT OR OTHER APPROVAL IS SOUGHT IN
FAVOR OF THE SUPPORTED MATTERS.

(b) The Stockholder agrees to execute in a timely manner such documents or
certificates evidencing such proxy as Parent may reasonably request.

(c) The Stockholder represents that any proxies heretofore given in respect of
the Covered Shares are not irrevocable, and that any such proxies are hereby
revoked by entering this Agreement.

(d) THE STOCKHOLDER HEREBY AFFIRMS THAT THE PROXY SET FORTH IN THIS SECTION 2 IS
COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL SUCH TIME AS THIS AGREEMENT
TERMINATES IN ACCORDANCE WITH ITS TERMS. The proxy granted in this Section 2
shall automatically expire upon the termination of this Agreement.

(e) The Stockholder hereby affirms that the irrevocable proxy is given in
connection with the execution of the Merger Agreement, and that such irrevocable
proxy is given to secure the performance of the duties of the Stockholder under
this Agreement. The Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. The
power of attorney granted by the Stockholder hereof is a durable power of
attorney and shall survive the bankruptcy, dissolution, death or incapacity (as
applicable) of the Stockholder.

Section 3. Inconsistent Agreements. The Stockholder hereby represents, covenants
and agrees that, except as contemplated by this Agreement, the Stockholder
(a) has not entered into, and shall not enter into at any time prior to the
Termination Date (as defined below), any voting agreement or voting trust with
respect to any Covered Shares and (b) has not granted, and shall not grant, at
any time prior to

 

2



--------------------------------------------------------------------------------

the Termination Date, a proxy or power of attorney with respect to any Covered
Shares, in either case, which is inconsistent or in conflict with the
Stockholder’s obligations pursuant to this Agreement.

Section 4. Termination. This Agreement shall terminate upon the earliest of
(a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms, and (c) written notice of termination of this
Agreement by Parent to the Stockholder (such earliest date being referred to
herein as the “Termination Date”); provided, that the provisions set forth in
Sections 8, 9, 11 and 13 through 26 of this Agreement shall survive the
termination of this Agreement; provided, further that no such termination will
relieve any party hereto from any liability for any willful, knowing and/or
material breach of this Agreement occurring prior to such termination.

Section 5. Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Parent that:

(a) The Stockholder is the record and beneficial owner of, and has good and
valid title to, the Covered Shares, free and clear of Encumbrances other than as
created by this Agreement. The Stockholder has sole voting power, sole power of
disposition, sole power to demand appraisal rights, and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to any
and all of such Covered Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable federal securities Laws and
the terms of this Agreement. Other than the Owned Shares (and the equity awards
relating thereto), the Stockholder does not own beneficially or of record any
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company, or (iii) options or other rights to acquire
from the Company any capital stock, voting securities, or securities convertible
into, or exchangeable for, capital stock or voting securities of the Company.

(b) The Stockholder has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly and validly executed and delivered by the Stockholder and, assuming due
authorization, execution and delivery by Parent, constitutes a legal, valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

(c) Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Body is necessary on the part of the Stockholder for the execution, delivery and
performance of this Agreement by the Stockholder or the consummation by the
Stockholder of the transactions contemplated hereby and (ii) neither the
execution, delivery or performance of this Agreement by the Stockholder nor the
consummation by the Stockholder of the transactions contemplated hereby nor
compliance by the Stockholder with any of the provisions hereof shall result in
any breach or violation of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of an Encumbrance on such property or asset of the
Stockholder pursuant to, any agreement to which the Stockholder is a party or by
which the Stockholder or any property or asset of the Stockholder is bound or
affected other than as would not restrict, prohibit or impair the exercise by
Parent of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

(d) There is no action, suit, investigation, complaint or other proceeding
pending or, to the knowledge of the Stockholder, threatened against or affecting
the Stockholder or any of its Affiliates

 

3



--------------------------------------------------------------------------------

that would reasonably be expected to impair the ability of the Stockholder to
perform its obligations under this Agreement or consummate the transactions
contemplated by this Agreement in a timely manner.

(e) The Stockholder understands and acknowledges that Parent is entering into
the Merger Agreement in reliance upon the Stockholder’s execution and delivery
of this Agreement and the covenants, representations and warranties of the
Stockholder contained herein

(f) The Stockholder has had the opportunity to review the Merger Agreement,
including the provisions relating to the payment and allocation of the
consideration to be paid to the Company, and this Agreement with counsel of the
Stockholder’s own choosing. The Stockholder has had an opportunity to review
with its own tax advisors the tax consequences of the Merger and the
transactions contemplated by the Merger Agreement. The Stockholder understands
that it must rely solely on its advisors and not on any statements or
representations made by the Company, Parent or any of their respective agents or
representatives. The Stockholder understands that such Stockholder (and not
Parent, the Company or the Surviving Corporation) shall be responsible for such
Stockholder’s tax liability that may arise as a result of the Merger or the
transactions contemplated by the Merger Agreement.

(g) The Company is an intended third-party beneficiary of this Section 5.

Section 6. Certain Covenants of the Stockholder. The Stockholder hereby
covenants and agrees as follows:

(a) Prior to the Termination Date, and except as contemplated hereby, the
Stockholder shall not: (i) tender into any tender or exchange offer, (ii) sell
(constructively or otherwise), assign, transfer, pledge, hypothecate, grant,
Encumber or otherwise dispose of (collectively “Transfer”), or enter into any
contract, option, agreement or other arrangement or understanding with respect
to the Transfer of any of the Covered Shares or beneficial ownership or voting
power thereof or therein (including by operation of law), (iii) grant any
proxies or powers of attorney, (iv) deposit any Covered Shares into a voting
trust or enter into a voting agreement with respect to any Covered Shares, or
(v) knowingly take any action that would make any representation or warranty of
the Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement. Any Transfer in violation of this provision shall be void. To
the extent a Transfer is permitted and consented to by Parent, such Transfer
shall comply with all applicable Laws and the terms of this Agreement.

(b) The Stockholder shall use commercially reasonable efforts to take, or cause
to be taken, all reasonable actions, and to do, or cause to be done, all things
reasonably necessary to fulfill the Stockholder’s obligations under this
Agreement, including, without limitation, attending, or otherwise participating
in, if applicable, any meeting of the Company’s shareholders or any adjournment,
postponement, or recess thereof.

(c) Prior to the Termination Date, in the event that the Stockholder acquires
record or beneficial ownership of, or the power to vote or direct the voting of,
any additional Shares or other voting interests with respect to the Company,
such Shares or voting interests shall, without further action of the parties, be
deemed Covered Shares and subject to the provisions of this Agreement, and the
number of Shares held by the Stockholder set forth on Schedule A hereto will be
deemed amended accordingly and such Shares or voting interests shall
automatically become subject to the terms of this Agreement. The Stockholder
shall promptly notify Parent in writing of any such event.

Section 7. No Solicitation of Transactions. The Stockholder shall not, directly
or indirectly: (a) solicit, initiate or knowingly encourage, induce or
facilitate the communication, making, submission or

 

4



--------------------------------------------------------------------------------

announcement of any Acquisition Proposal or Acquisition Inquiry or take any
action that could reasonably be expected to lead to an Acquisition Proposal or
Acquisition Inquiry; (b) furnish any non-public information regarding the
Company to any Person in connection with or in response to an Acquisition
Proposal or Acquisition Inquiry; (c) engage in discussions or negotiations with
any Person with respect to any Acquisition Proposal or Acquisition Inquiry;
(d) approve, endorse or recommend any Acquisition Proposal; (e) execute or enter
into any letter of intent or any Contract contemplating or otherwise relating to
any Acquisition Transaction; or (f) publicly propose to do any of the foregoing.
The Stockholder hereby represents and warrants that its has read Section 4.5
(Company Non-Solicitation) of the Merger Agreement and agrees not to engage in
any actions prohibited thereby.

Section 8. Confidentiality. Except to the extent required by applicable Law, the
Stockholder shall hold any non-public information regarding this Agreement, the
Merger Agreement and the Merger in strict confidence and shall not divulge any
such information to any third person until Parent has publicly disclosed its
entry into the Merger Agreement and this Agreement; provided, however, that the
Stockholder may disclose such information (a) to its attorneys, accountants,
consultants, trustees, beneficiaries and other representatives (provided such
representatives are subject to confidentiality obligations at least as
restrictive as those contained herein), and (b) to any Affiliate, partner,
member, shareholder, parent or subsidiary of the Stockholder, provided in each
case that the Stockholder informs the Person receiving the information that such
information is confidential and such Person agrees in writing to abide by the
terms of this Section 8. Neither the Stockholder nor any of its Affiliates
(other than the Company, whose actions shall be governed by the Merger
Agreement), shall issue or cause the publication of any press release or other
public announcement with respect to this Agreement, the Merger, the Merger
Agreement or the other transactions contemplated hereby or thereby without the
prior written consent of Parent, except as may be required by applicable Law in
which circumstance such announcing party shall make reasonable efforts to
consult with Parent to the extent practicable. The Company is an intended
third-party beneficiary of this Section 8.

Section 9. Stockholder Capacity. This Agreement is being entered into by the
Stockholder solely in its capacity as a record and/or beneficial owner of the
Covered Shares, and nothing in this Agreement shall restrict or limit the
ability of any Stockholder or its Affiliates who is a director, officer or
employee of the Company to take any action in his or her capacity as a director,
officer or employee of the Company. Nothing in this Agreement is intended to
limit or restrict the Stockholder from taking any action or inaction or voting
in favor, in the Stockholder’s sole discretion, on any matter in his or her
capacity as a director of the Company, and none of such actions in such capacity
shall be deemed to constitute a breach of this Agreement.

Section 10. Appraisal Rights; Waivers. The Stockholder shall not exercise
(a) any rights to demand appraisal of any Covered Shares or (b) the right to
dissent that may arise with respect to the Merger, and hereby waives any such
rights of appraisal or rights to dissent that the Stockholder may have under
applicable Law or otherwise, including by contract. The Stockholder agrees that
it will not bring, commence, institute, maintain, prosecute, participate in or
voluntarily aid any action, claim, suit or cause of action, in law or in equity,
in any court or before any Governmental Body, which (i) challenges the validity
of or seeks to enjoin the operation of any provision of this Agreement or
(ii) alleges that the execution and delivery of this Agreement by the
Stockholder, or the approval of the Merger Agreement by the board of directors
of the Company (the “Company Board”), breaches any fiduciary duty of the Company
Board or any member thereof; provided that the Stockholder may defend against,
contest or settle any such action, claim, suit or cause of action brought
against the Stockholder that relates solely to the Stockholder’s capacity as a
director, officer or securityholder of the Company.

Section 11. Disclosure. The Stockholder hereby authorizes Parent to publish and
disclose in any announcement or disclosure required by the SEC or other
Governmental Body, or any disclosure

 

5



--------------------------------------------------------------------------------

document that Parent or the Company reasonably determines to be necessary in
connection with the Merger and any transactions contemplated by the Merger
Agreement (including the Joint Proxy Statement/Prospectus) the Stockholder’s
identity and ownership of the Covered Shares, and the nature of the
Stockholder’s obligations under this Agreement. The Company is an intended
third-party beneficiary of this Section 11.

Section 12. Further Assurances. From time to time, at the request of Parent and
without further consideration, the Stockholder shall take such further action as
may reasonably be deemed by Parent to be necessary or desirable to consummate
and make effective the transactions contemplated by this Agreement.

Section 13. Non-Survival of Representations and Warranties. The representations
and warranties of the Stockholder contained herein shall not survive the
Termination Date.

Section 14. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon the first Business Day after such facsimile
is sent if written confirmation of receipt by facsimile is obtained, (b) on the
first Business Day following the date of dispatch if delivered utilizing a
next-day service by a nationally recognized next-day courier if next Business
Day delivery is requested, or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by United States
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice and given to the other party:

if to Parent, to:

Vical Incorporated

10390 Pacific Center Court

San Diego, CA 92121-4340

Attention: Vijay Samant

Email: vbsamant@vical.com

with a copy (which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Rama Padmanabhan

Email: rama@cooley.com

if to the Stockholder, to the address(es) set forth on the signature page to
this Agreement.

Section 15. Interpretation. When a reference is made in this Agreement to a
Section, Article, Schedule or Exhibit, such reference shall be to a Section,
Article, Schedule or Exhibit of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement or in any Schedule or
Exhibit are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall have the meaning set forth in this Agreement. All
Schedules and Exhibits annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement

 

6



--------------------------------------------------------------------------------

as if set forth herein. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified.

Section 16. Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the Merger Agreement constitute the entire agreement of the
parties with regard to the purpose hereunder, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the purpose hereof and thereof.

Section 17. Parties in Interest. Other than as provided in Section 5, Section 8
and Section 11, this Agreement is not intended to, and shall not, confer upon
any Person other than the parties and their respective successors and permitted
assigns any rights or remedies hereunder. The representations and warranties in
this Agreement are the product of negotiations among the parties hereto. In some
instances, the representations and warranties in this Agreement may represent an
allocation among the parties of risks associated with particular matters
regardless of the knowledge, actual or constructive, of any of the parties.
Consequently, Persons other than the parties may not rely upon the
representations and warranties in this Agreement or the characterization of
actual facts or circumstances as of the effective date of this Agreement or as
of any other date.

Section 18. Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal Laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflict of laws principles of the State of
Delaware.

Section 19. Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its Affiliates
of this Agreement shall be brought and determined in the courts of the Court of
Chancery of the State of Delaware or, to the extent such court does not have
subject matter jurisdiction, the United States District Court for the District
of Delaware or, to the extent that neither of the foregoing courts has
jurisdiction, the Superior Court of the State of Delaware. Each of the parties
hereby irrevocably submits to the jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the parties agrees
not to commence or maintain any action, suit or proceeding relating thereto
except in the courts described above, other than actions in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any
such court in Delaware as described herein. Each of the parties further agrees
that notice as provided herein shall constitute sufficient service of process
and the parties further waive any argument that such service is insufficient.
Each of the parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in Delaware as described herein for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.

Section 20. Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment

 

7



--------------------------------------------------------------------------------

without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

Section 21. Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
subject to the limitations contained in this Section 21, each of Parent and the
Stockholder shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any court
of the State of Delaware located in New Castle County, Delaware or any federal
court located in Wilmington, Delaware, this being in addition to any other
remedy to which such party is entitled at Law or in equity. Each of the parties
hereby further waives (a) any defense in any action for specific performance
that a remedy at Law would be adequate and (b) any requirement under any Law to
post security as a prerequisite to obtaining equitable relief.

Section 22. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 23. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. This Agreement may be executed
by signatures delivered by facsimile or email, and a copy hereof that is
executed and delivered by a party by facsimile or email (including in .pdf
format) will be binding upon that party to the same extent as a copy hereof
containing that party’s original signature.

Section 25. Facsimile or Electronic Signature. This Agreement may be executed by
facsimile or electronic signature and a facsimile or electronic signature shall
constitute an original for all purposes.

Section 26. No Presumption Against Drafting Party. Each of Parent and the
Stockholder acknowledges that each party to this Agreement has been represented
by legal counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of Law or any judicial
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

VICAL INCORPORATED By:                                         
                       Name:   Title:  

[Signature Page to Stockholder Support Agreement]



--------------------------------------------------------------------------------

[STOCKHOLDER]

By:

                                                               

Name:

 

Stockholder’s Address for Notice:

                                                                          

                                                                          

                                                                          

Email:                                                                

[Signature Page to Stockholder Support Agreement]



--------------------------------------------------------------------------------

Schedule A

[●]